DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:  the limitation “itself” seems to be a replacement word for “the computerized client apparatus”, please use the full terminology “the computerized client apparatus” instead of “itself.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 26-29, 36-40, 43 and 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10327187. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.

Claim 24 of the current application
A computerized method of operating a wireless network, comprising: establishing, via a computerized network client device, a data connection with a service node apparatus of the wireless network; transmitting, from the computerized network client device, service discovery information to enable service discovery via a peer-to-peer sub-network; and based at least on data representative of a request for a peer-enabled computerized wireless device to join or leave the peer-to-peer sub-network, causing the peer-enabled computerized wireless device to be added to or removed, respectively, from the peer-to-peer sub- network.
Claim 1 of the Patent
Network apparatus for use within a wireless network, the network apparatus comprising: a computerized controller entity, the computerized controller entity comprising at least one computer program operative to run on a processing apparatus of the computerized controller entity, and a backhaul data interface configured for data communication with a packet-switched network; and a plurality of wireless access points in data communication with the computerized controller entity, the plurality of wireless access points each comprising a wireless interface having a communications range associated therewith; wherein the at least one computer program comprises a plurality of instructions which are configured to, when executed by a processor apparatus, cause at least one of the wireless access points to: receive, from a peer-enabled wireless user device within a communications range of the at least one access point, data related to bandwidth requirements for one or more software applications associated with the peer-enabled wireless user device; transmit the received data related to bandwidth requirements to the computerized controller entity, the computerized controller entity configured to evaluate the received data related to bandwidth requirements of the peer-enabled wireless user device and data related to bandwidth requirements for each of one or more other peer-enabled wireless user devices; based at least in part on said evaluation, transmit data to the peer-enabled wireless user device, the transmitted data configured to enable the peer-enabled wireless user device to cause transmission, via a wireless interface thereof, of beacon data, the beacon data advertising the peer-enabled wireless user device as an access point for other wireless user devices; determine that at least one of one or more other wireless user devices in wireless data communication with the at least one of the plurality of wireless access points requires handover to the peer-enabled wireless user device; and enable maintenance of an existing communications session between the at least one of the one or more other wireless user devices and the computerized controller entity during (i) disassociation of the at least one of the one or more other wireless user devices from the at least one of the plurality of wireless access points and (ii) association of the at least one of the one or more other wireless user devices with the peer-enabled wireless user device, the existing communications session configured to enable access by the one or more other user devices to an internetwork in data communication with the computerized controller entity via the backhaul data interface.
Claim 36 of the current application
Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus of a wireless network client apparatus, cause the wireless network client apparatus to: register with at least one of a service node apparatus or an access point (AP) controller apparatus; enable service discovery for at least one computerized wireless client device based on network data; and establish a peer-to-peer sub-network with one or more of the at least one computerized wireless client device.
Claim 1 of the Patent
Network apparatus for use within a wireless network, the network apparatus comprising: a computerized controller entity, the computerized controller entity comprising at least one computer program operative to run on a processing apparatus of the computerized controller entity, and a backhaul data interface configured for data communication with a packet-switched network; and a plurality of wireless access points in data communication with the computerized controller entity, the plurality of wireless access points each comprising a wireless interface having a communications range associated therewith; wherein the at least one computer program comprises a plurality of instructions which are configured to, when executed by a processor apparatus, cause at least one of the wireless access points to: receive, from a peer-enabled wireless user device within a communications range of the at least one access point, data related to bandwidth requirements for one or more software applications associated with the peer-enabled wireless user device; transmit the received data related to bandwidth requirements to the computerized controller entity, the computerized controller entity configured to evaluate the received data related to bandwidth requirements of the peer-enabled wireless user device and data related to bandwidth requirements for each of one or more other peer-enabled wireless user devices; based at least in part on said evaluation, transmit data to the peer-enabled wireless user device, the transmitted data configured to enable the peer-enabled wireless user device to cause transmission, via a wireless interface thereof, of beacon data, the beacon data advertising the peer-enabled wireless user device as an access point for other wireless user devices; determine that at least one of one or more other wireless user devices in wireless data communication with the at least one of the plurality of wireless access points requires handover to the peer-enabled wireless user device; and enable maintenance of an existing communications session between the at least one of the one or more other wireless user devices and the computerized controller entity during (i) disassociation of the at least one of the one or more other wireless user devices from the at least one of the plurality of wireless access points and (ii) association of the at least one of the one or more other wireless user devices with the peer-enabled wireless user device, the existing communications session configured to enable access by the one or more other user devices to an internetwork in data communication with the computerized controller entity via the backhaul data interface.
Claim 44 of the current application
Computerized client apparatus for use within a wireless network, the wireless network comprising a plurality of computerized network access points and a plurality of computerized wireless user devices, the computerized client apparatus comprising: a wireless data interface, the data interface configured for data communication with the plurality of computerized wireless network access points; processor apparatus in data communication with the wireless data interface; and storage apparatus in data communication with the processor apparatus, the storage apparatus having at least one computer program stored thereon which is operative to execute on the processor apparatus, the at least one computer program comprising a plurality of instructions configured to, when executed by the processor apparatus, cause the computerized client apparatus to: establish at least one logical communication channel with a computerized network controller apparatus via at least one computerized network access point apparatus; receive, from the computerized network controller apparatus, data configured to enable service discovery via a peer-to-peer sub-network; and based at least on the enablement of the service discovery, cause establishment of data communication between at least one peer-enabled computerized wireless device and the computerized network controller apparatus via the peer-to-peer sub-network, such that: (i) the at least one peer-enabled computerized wireless device and the computerized network controller apparatus can transact data via the computerized client apparatus; and (ii) the computerized client apparatus can transact data with the computerized network controller apparatus in conjunction with the transaction of the data between the at least one peer-enabled computerized wireless device and the computerized network controller apparatus.
Claim 15 of the Patent
Computerized network controller apparatus for use within a wireless network, the computerized network controller apparatus configured for data communication with one or more computerized network access points capable of wireless data communication with a plurality of computerized wireless user devices, the computerized network controller apparatus comprising: a data interface configured for the data communication with the one or more computerized network access points; processor apparatus in data communication with the data interface; and storage apparatus in data communication with the processor apparatus, the storage apparatus having at least one computer program stored thereon which is operative to execute on the processor apparatus, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the processor apparatus, cause the computerized network controller apparatus to: establish a data communication session with a first one of the plurality of computerized wireless user devices via a first one of the one or more computerized network access points, the first one of the plurality of computerized wireless user devices in wireless data communication with the first one of the one or more computerized network access points; evaluate a plurality of bandwidth data related to two or more peer-enabled wireless user devices within a communications range of one or more of: (i) the first one of the one or more computerized network access points, or (ii) a second one of the one or more computerized network access points, the evaluation based at least in part data relating to an available aggregated backhaul bandwidth for each of the two or more peer-enabled wireless user devices; based at least in part on the evaluation, identify at least one of the two or more peer-enabled wireless user devices capable of acting as an available access point; cause transmission of data to the identified at least one of the two or more peer-enabled wireless user devices, the transmission of data configured to enable the identified at least one of the two or more peer-enabled wireless user devices to advertise as an available access point for other wireless user devices, the advertisement via transmission of beacon data via a wireless interface of the identified at least one of the two or more peer-enabled wireless user devices; determine that the first one of the plurality of computerized wireless user devices in wireless data communication with the first one of the one or more computerized network access points requires handover to the at least one of the two or more peer-enabled wireless user devices; and as part of the required handover, maintain the established data communication session between the first one of the plurality of computerized wireless user devices and the computerized network controller apparatus throughout: (i) disassociation of wireless data communication between the first one of the plurality of computerized wireless user devices and the first one of the plurality of wireless access points, and (ii) association of wireless data communication between the first one of the plurality of computerized wireless user devices with the identified at least one of the two or more peer-enabled wireless user devices.
Claims 26-29, 37-40, 43 and 45-49 are similar to claims 1-17 of the Patent, therefore, claims 26-29, 37-40, 43 and 45-49 are rejected by claims 1-17 of the Patent.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-29 and 36-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaitopol et al. (US 2015/0146537 A1) in view of Palanki et al. (US 20100167743 A1).
Consider claim 24, Panaitopol teaches a computerized method of operating a wireless network (abstract and Fig. 1), comprising: 
establishing, via a computerized network client device, a data connection with a service node apparatus of the wireless network (Fig. 1 and paragraph 239, terminal device TD 3-1 communicates to a base station BS5); 
transmitting, from the computerized network client device, service discovery information to enable service discovery via a peer-to-peer sub-network (paragraph 239, the TD3-1 tranmsits a beacon).
Panaitopol does not teach based at least on data representative of a request for a peer-enabled computerized wireless device to join or leave the peer-to-peer sub-network, causing the peer-enabled computerized wireless device to be added to or removed, respectively, from the peer-to-peer sub- network.
Palanki further teaches based at least on data representative of a request for a peer-enabled computerized wireless device to join or leave the peer-to-peer sub-network, causing the peer-enabled computerized wireless device to be added to or removed, respectively, from the peer-to-peer sub- network (Fig. 3 and paragraph 46, client UE handover to the relay UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 36, claim 36 having similar limitation as claim 24, therefore, claim 36 is rejected for the same reasons claim 24 is rejected.

Consider claim 25, Palanki further teaches wherein the establishing of the data connection with the service node apparatus comprises establishing wireless upstream connectivity according to a Time Division Multiple Access (TDMA) scheme (paragraph 18, TDMA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 27, Palanki further teaches wherein the causing of the peer-enabled computerized wireless device to be added to or removed from the peer-to-peer sub-network comprises causing an access point controller apparatus to either (i) disassociate the peer-enabled computerized wireless device from the computerized network client device and associate the peer-enabled computerized wireless device with an access point apparatus, or (ii) associate the peer-enabled computerized wireless device with the computerized network client device and disassociate the peer-enabled computerized wireless device from the access point apparatus (paragraph 46, handover disassociate and associate to a different node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 28, Palanki further teaches wherein the establishing of the data connection with the service node apparatus of the wireless network comprises causing migration of a data session from a first service node apparatus to a second service node apparatus, the migration comprising removing the first service node apparatus from a routing path and adding the second service node apparatus to the routing path (paragraph 46, handover changes the path the data route7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 29, Palanki further teaches wherein the peer- to-peer sub-network comprises a downstream peer-to-peer sub-network and an upstream wireless network; and the computerized method further comprises: receiving at least one of: (i) one or more first data packets via the downstream peer- to-peer sub-network, or (ii) one or more second data packets via the upstream wireless network; establishing (i) a first service flow with a first secured data stream for data exchange between the computerized network client device and the peer-enabled computerized wireless device, and (ii) a second service flow with a second secured data stream between the computerized network client device and the service node apparatus; and relaying the at least one of the one or more first data packets or the one or more second data packets to at least one respective endpoint of the downstream peer-to-peer sub-network or the upstream wireless network (Fig. 3 and paragraph 46-51 shows the steps the relay process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 37, Panaitopol teaches wherein the computer readable apparatus comprises a peer entity software application computer program disposed on the wireless network client apparatus which is configured to remain dormant until a need for augmented coverage arises (Fig. 5, software in memory 509).

Consider claim 38, Palanki further teaches wherein the peer entity software application computer program is further configured to periodically wake a wireless interface of the wireless network client apparatus when the wireless network client apparatus is not active, to monitor for one or more data communications from the AP controller apparatus, the one or more data communications configured to instigate the wireless network client apparatus to act as a peer sub-network provider (paragraph 41, wake up to detect signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of conserving battery consumption. 

Consider claim 39, Palanki further teaches wherein the registration with the service node apparatus or the AP controller apparatus comprises registration of unique identifier associated with the wireless network client apparatus, the registration of the unique identifier configured to enable the wireless network client apparatus to operate as service access node (SAN) to computerized wireless client devices that are registered in a same network as the wireless network client apparatus (paragraph 59, a cell ID is assigned to the relay UE so the relay UE can operate as a cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 40, Palanki further teaches wherein the enablement of the service discovery for the at least one computerized wireless client device based on the network data comprises configuration of the wireless network client apparatus to connect to a particular service node based at least on one or more predefined parameters being greater than a prescribed threshold value for establishing a new connection (paragraph 28, handover based on quality exceeding a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing a reliable connection.

Consider claim 42, Palanki further teaches wherein the establishment of the peer-to-peer sub-network with the one or more of the at least one computerized wireless client device comprises causation of a handoff of the one or more of the at least one computerized wireless client device from a first Internet Protocol (IP)- anchored interface of an access point apparatus to a second IP-anchored interface of the wireless network client apparatus (Fig. 3, paragraph 46, handover operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing a reliable connection.

Consider claim 43, Palanki further teaches wherein the establishment of the peer-to-peer sub-network with the one or more of the at least one computerized wireless client device comprises establishment of (i) a downstream first service flow with a first secured data stream for data exchange between the wireless network client apparatus and the one or more of the at least one computerized wireless client device, and (ii) an upstream second service flow with a second secured data stream between the wireless network client apparatus and the service node apparatus (Fig. 3, paragraph 46, handover operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing a reliable connection.

Consider claim 44, Panaitopol teaches computerized client apparatus for use within a wireless network, the wireless network comprising a plurality of computerized network access points and a plurality of computerized wireless user devices (abstract), the computerized client apparatus comprising: 
a wireless data interface, the data interface configured for data communication with the plurality of computerized wireless network access points (Fig. 1, antenna 503 on transceiver 501); 
processor apparatus in data communication with the wireless data interface (Fig. 5, controller 408); and 
storage apparatus in data communication with the processor apparatus (Fig .5, memory 509), the storage apparatus having at least one computer program stored thereon which is operative to execute on the processor apparatus, the at least one computer program comprising a plurality of instructions configured to, when executed by the processor apparatus, cause the computerized client apparatus to: 
establish at least one logical communication channel with a computerized network controller apparatus via at least one computerized network access point apparatus (Fig. 1 and paragraph 239, terminal device TD 3-1 communicates to a base station BS5);
receive, from the computerized network controller apparatus, data configured to enable service discovery via a peer-to-peer sub-network (Fig 9, assignment role change to an access point with required information).
Panaitopol does not teach receive, from the computerized network controller apparatus, data configured to enable service discovery via a peer-to-peer sub-network; and based at least on the enablement of the service discovery, cause establishment of data communication between at least one peer-enabled computerized wireless device and the computerized network controller apparatus via the peer-to-peer sub-network, such that: (i) the at least one peer-enabled computerized wireless device and the computerized network controller apparatus can transact data via the computerized client apparatus; and (ii) the computerized client apparatus can transact data with the computerized network controller apparatus in conjunction with the transaction of the data between the at least one peer-enabled computerized wireless device and the computerized network controller apparatus.

Palanki further teaches based at least on the enablement of the service discovery, cause establishment of data communication between at least one peer-enabled computerized wireless device and the computerized network controller apparatus via the peer-to-peer sub-network, such that: (i) the at least one peer-enabled computerized wireless device and the computerized network controller apparatus can transact data via the computerized client apparatus; and (ii) the computerized client apparatus can transact data with the computerized network controller apparatus in conjunction with the transaction of the data between the at least one peer-enabled computerized wireless device and the computerized network controller apparatus (Fig. 3 and paragraph 46-51 shows the steps the relay process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service to nearby devices.

Consider claim 45, Palanki further teaches wherein the receipt of the data configured to enable the service discovery via the peer-to-peer sub-network comprises receipt of data which enables the computerized client apparatus to advertise itself as an available access point to the at least one peer-enabled computerized wireless device, the at least one peer- enabled computerized wireless device being within a wireless range of the computerized client apparatus yet which not within a wireless range of the at least one computerized network access point apparatus (Fig. 3 and paragraph 46-51 shows the steps the relay process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service to nearby devices.

Consider claim 46, Palanki further teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized client apparatus to: based at least on data representative of a request for the at least one peer-enabled computerized wireless device to join or leave the peer-to-peer sub-network, cause the peer- enabled computerized wireless device to be added to or removed, respectively, from the peer-to- peer sub-network (Fig. 3 and paragraph 46, client UE handover to the relay UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing service nearby peer devices.

Consider claim 47, Palanki further teaches wherein: the computerized client apparatus is identified by the at least one peer-enabled computerized wireless device based at least on an evaluation of at least one of (i) a signal strength, (ii) a signal-to-noise ratio, or (ii) a packet error of a wireless link of the computerized client apparatus to determine that association with the computerized client apparatus would increase a then-current network reception to meet or exceed a prescribed threshold (paragraph 28, signal to noise ratio is used for selecting a serving device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing reliable services.

Consider claim 49, Palanki further teaches wherein the computerized client apparatus acts as a host entity for the data communication between the at least one peer- enabled computerized wireless device and the at least one computerized network access point apparatus, the data communication between the at least one peer-enabled computerized wireless device and the at least one computerized network access point apparatus comprising (i) a first session between the at least one peer-enabled computerized wireless device and the computerized client apparatus; and (ii) a second session between the computerized client apparatus and the at least one computerized network access point apparatus (Fig. 3, paragraph 46, handover operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of providing a reliable connection.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaitopol et al. (US 2015/0146537 A1) in view of Palanki et al. (US 20100167743 A1) and further in view of Khello et al. (US 2016/0261596 A1).
Consider claim 41, Panaitopol and Palanki do not teach wherein the registration with the service node apparatus or the AP controller apparatus comprises data communication with one or more authentication, authorization, and accounting (AAA) servers of a managed network, the one or more AAA servers configured to provide authorization services and facilitate tracking of network subscribers for controlling access to computer resources between endpoints capable of encryption of data.
Khello further teaches wherein the registration with the service node apparatus or the AP controller apparatus comprises data communication with one or more authentication, authorization, and accounting (AAA) servers of a managed network, the one or more AAA servers configured to provide authorization services and facilitate tracking of network subscribers for controlling access to computer resources between endpoints capable of encryption of data (paragraph 45, AAA server authenticates and tracks user device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purpose of authenticates users.

Allowable Subject Matter
Claims 26 and 48 can be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if overcome the Double Rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        9/21/22